DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 03/08/2021 has been entered.
Response to Amendment

The amendments, filed 03/08/2021, have been entered and made of record.  Claims 1-15 are pending.  
Response to Arguments
Applicant’s arguments with respect to claims 1-15 have been considered but are moot in view of the new ground of rejection sets forth below.
Information Disclosure Statement
The information disclosure statement filed 01/19/2018 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because one digit is missing from each of the arts provided.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Meek et al. (US PG PUB 2008/0209482 hereinafter referred as Meek) in view of Pierce JR. et al. hereinafter referred as Pierce) and further in view of Diaz (US 6, 816, 778 hereinafter referred as Diaz). 
Regarding claim 1, Meek discloses a method for the continuous automated audio synchronization of an alternative audio track with the playback of the combined audio and video of a motion picture, the method comprising:
selecting a motion picture in a user interface to an audio synchronization application executing in memory of a mobile computing device along with a corresponding movie theater in which the selected motion picture is scheduled to be presented (see paragraph 0025 user’s electronic signal device receives video signal; alternate application comprises instructions that may 
downloading an alternative audio file for the selected motion picture and the corresponding movie theater (see paragraph 0047 buffer memory stores the signal).
Claim 1 differs from Meek in that the claim further requires detecting a location of the mobile computing device; and, responsive to a determination that the mobile computing device is proximate to the movie theater, retrieving from over a computer communication network start times for the selected motion picture at the movie theater to which the mobile computing device is determined to be proximate,  determining a start time of a next scheduled presentation of the selected motion picture at the movie theater to which the mobile computing device is determined to be proximate, and triggering audio synchronization of the alternative audio file by the application at a time that is within a threshold of the determined start time.
In the same field of endeavor Pierce detecting a location of the mobile computing device; and, responsive to a determination that the mobile computing device is proximate to the movie theater, retrieving from over a computer communication network start times for the selected motion picture at the movie theater to which the mobile computing device is determined to be proximate,  determining a start time of a next scheduled presentation of the selected motion picture at the movie theater to which the mobile computing device is determined to be proximate, and triggering audio synchronization of the alternative audio file by the application at a time that is within a threshold of the determined start time (see paragraph 0016 identify when device is within the event location through Wi-Fi transmitter identification; see paragraph 0031 detection of the 
Therefore in light of the teaching in Pierce it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Meek by adding the feature of location of a device and synchronizing the alternate file when the device is closer to specific location in order to change the setting of the device and to seek access to a content.
Claim 1 further differs from the combination of Meek and Pierce in that the claim further requires retrieving a listing of start times.
In the same field of endeavor Diaz discloses retrieving listings of events and times to those events (see figures 4, distance from the movie and Next show Time after arrival; see figure 5, listings of show Times; see  col. 5 lines 31-41, finding start time of the next show after arrival; col. 5 lines 42-54, the event finder displaying the start time; see col. 5 lines 54-67, delivering listings of events and time to those events (show time); see col. 3 lines 43-55, incorporating an event finder function and a radio communication device in the navigation system;  see also col. 3 lines 31-42 and figure 13). 
Therefore in light of the teaching in Diaz it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination and providing listings of start times of a selected movie at the movie theatre proximate to device in order to easily obtain information on the events and event locations associated with current position of the user with high efficiency and flexibility.

Regarding claims 3, Pierce discloses determining that the mobile computing device is proximate to the movie theater when the mobile computing device is located in an area corresponding to the movie theatre (see paragraphs 0016, 0022 and 0031), and Diaz discloses geo-fencing multiple different location and determining when the mobile device is geo-located within a geo-fence corresponding to specific area (see figures 4-5 and 13). The motivation to combine has been discussed in claim 1 above.
Regarding claim 4, Meek discloses the program code of the application additionally determines that audio synchronization of the alternative audio file has failed (see figure 5 unit 42 and paragraph 0035); and, in response to determining that the audio synchronization of the alternative audio file has failed, re-triggers audio synchronization (see figure 5 unit 134 and paragraph 0035).
Regarding claim 5, Meek discloses the program code of the application additionally discontinues audio synchronization of the alternative audio file in response to a manual directive received in the mobile computing device (see paragraph 0046). See also Pierce’s paragraph 0024.

Claims 7-10 are rejected for the same reasons as discussed in claims 2-5 respectively above.
Regarding claim 11, the limitation of claim 11 can be found in claim 1 above. Therefore claim 11 is analyzed and rejected for the same reason as discussed in claim 1 above.
Claims 12-15 are rejected for the same reasons as discussed in claims 2-5 respectively above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN SHIBRU whose telephone number is (571)272-7329. The examiner can normally be reached M-F 8:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI TRAN can be reached on 571 272 7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

/HELEN SHIBRU/Primary Examiner, Art Unit 2484                                                                                                                                                                                                        March 9, 2022